Title: Thomas Jefferson to William H. Crawford, 24 December 1816
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir
            Monticello Dec. 24. 16.
          
          On my return after a long absence I learned that you had been so kind as to send the Collector’s commission to mr Minor, and that he had declined it. it seems he had in the mean time engaged in a business from which he could not withdraw, a circumstance unknown to me when I troubled you on the subject. my
			 thankfulness to you however is not the less. I mentioned at the same time mr Southall’s claims. he is a young man of excellent character, correct and industrious, and from the kindness of his temper would be very acceptable I believe to every body. his experience in the
			 office too as deputy gives him advantage over every other not possessing superior qualifications. I salute you with great esteem & consideration.
          Th: Jefferson
         